                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PAUL SCHNEIDER,

        Plaintiff,
                                                    Case No. 19-cv-756-jdp
   v.

GEORGIA KOSTOHRYZ, ANTHONY
HENTZ, DEBRA TIDQUIST, TAMMY
MAASSEN, CHRISTOPHER BUESGEN,
and LIZZIE TEGELS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                            7/6/2021
        Peter Oppeneer, Clerk of Court                       Date
